DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 12/06/2021 has been entered. Claims 1-4 and 6-19 are pending in this US patent application. Claims 9-10 and 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2020.
Claims 1-4, 6-8, 11-12, and 18-19 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims set forth in the previous Office action are withdrawn in light of the amendment of 12/06/2021, which amended all claims to recite a fermentation supernatant instead of a fermented product.

Claim Interpretation
The elected species of bacteria is Lactobacillus paracasei CNCM I-5220. The instant specification indicates that strain CNCM I-5220 is the same strain as Lactobacillus paracasei CNCM I-1390 and is also called Lactobacillus paracasei B21060 (see, for example, page 4, lines 9-14 of the specification as filed). As such, any prior art that teaches any fermentation supernatant of Lactobacillus paracasei CNCM I-1390 or Lactobacillus paracasei B21060 will be interpreted to read on instant claims 1-4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 11-12, and 18-19 are newly rejected as necessitated by amendment under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

The instant claims in light of Applicant’s elected species recite a “saline solution suitable for use in an eye drop formulation” containing a “fermentation supernatant” of Lactobacillus paracasei CNCM I-5220. The supernatant is not limited in any way and, thus, could have been produced by fermenting any number of cells (including one cell) L. paracasei CNCM I-1390 is isolated from healthy babies [page 1, paragraph 0011]), and so supernatants produced by the culture also encompass substances that contain only naturally occurring ingredients. In addition, the only components that are necessarily present in a “saline solution” are sodium chloride and water, both of which are naturally occurring. As such, the instant claims recite a judicial exception.

Claims 1-4, 18, and 19 do not recite anything other than the judicial exception. Claim 6 recites that the composition contains “adjuvants and/or other therapeutic agents”. This broad recitation does not require that the “adjuvants and/or other therapeutic agents” be any “agents” that are not produced by the cells themselves, and so claim 6 also does not require anything other than the judicial exception. Claims 8, 11, and 12 recite concentrations for the claimed fermented product. However, diluting a judicial exception does not constitute a marked difference.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite any additional elements that would integrate the judicial exception into a practical application because they recite only compositions that contain the judicial exception.

‘Significantly more’ analysis:
Claims 1-4, 6, 8, 11-12, and 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims do not include any elements other than the judicial exception.

Claim 7 recites that the composition is “in the form of an eye-drop formulation”, but the claims and specification do not provide any further definition of “an eye-drop formulation”. As any culture of the elected strain in a culture medium comprising saline would result in a conditioned medium comprising saline and a suspension of the cells in said medium comprising saline, either of which could potentially be applied to the eyes of a subject, the recitation that the composition “is in the form of an eye-drop formulation” would be well-understood, routine, and conventional in the art.

Therefore, claims 1-4, 6-8, 11-12, and 18-19 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 11-12, and 18-19 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0087902 filed by Rescigno et al., published 04/12/2012, in view of US patent application 2014/0377238 filed by Budelli et al., published 12/25/2014.

Rescigno teaches the administration of Lactobacillus paracasei CNCM I-1390 or supernatants thereof to subjects for the treatment of inflammatory bowel diseases, such Lactobacillus paracasei CNCM I-1390 will be interpreted to read on the fermentation supernatant of instant claims 1-4 and 18-19 in light of Applicant’s specification; in addition, a supernatant of L. paracasei CNCM I-1390 could potentially be administered to the eyes of a subject and so can be interpreted as an “eye-drop formulation” in the absence of any further limitation of “eye-drop formulation” in the claims and any explicit definition of “eye-drop formulation” in the specification). In certain embodiments, the L. paracasei CNCM I-1390 bacteria or supernatants thereof are administered together with other treatments for chronic liver diseases (page 5, paragraph 0102; cf. claim 6). In certain embodiments, the compositions contain excipients, such as inulin, fructose, starch, and xylo-oligosaccharides, or optional active ingredients, such as vitamins (page 5, paragraphs 0096-0098; cf. claim 6). In a particular embodiment, the L. paracasei CNCM I-1390 culture supernatant is used at a 1:5 dilution (page 6, paragraph 0111; cf. claims 8 and 11; the Examiner notes that a 1:5 dilution is 20% (v/v)). In addition, Rescigno teaches that the culture supernatant may be used undiluted as well as in dilutions of 1:5 to 1:100 (page 6, paragraph 0111). The composition may be formulated as a drink for gastrointestinal use (page 5, paragraph 0089) and may contain any additional excipients among those commonly employed in pharmaceutical formulations (page 5, paragraph 0096).

i.e., 25%) dilution as recited in instant claim 12 or diluting the supernatant with a saline solution.

Budelli teaches the use of compositions comprising Lactobacillus paracasei for the treatment of inflammatory bowel diseases, including Crohn’s disease (see entire document, including page 1, paragraphs 0006-0007). The compositions can comprise cells, culture supernatants, or both (page 5, paragraph 0064). Normal saline can be used as an excipient and diluent for pharmaceutical compositions containing L. paracasei cells as the active ingredient (page 6, paragraph 0069; cf. claims 1 and 18).

While Rescigno does not teach that saline can be used as the excipient in the L. paracasei CNCM I-1390 supernatant composition administered to subjects for the treatment of inflammatory bowel diseases, such as Crohn’s disease, it would have been obvious to one of ordinary skill in the art to do so because Rescigno teaches that the composition may contain any additional excipients among those commonly employed in pharmaceutical formulations and because Budelli teaches that saline is an excipient and diluent that can be used in L. paracasei compositions, which may contain cells and/or supernatants, for the treatment of inflammatory bowel diseases, including Crohn’s disease. One of ordinary skill in the art would have a reasonable expectation that using the saline of Budelli as the excipient in the composition of Rescigno would successfully result in the production of a L. paracasei composition that could be used for the treatment of inflammatory bowel diseases, such as Crohn’s disease. The Examiner L. paracasei CNCM I-1390 culture supernatants and saline as rendered obvious by Rescigno and Budelli could be administered to the eyes of a subject, and so the composition would be “suitable for an eye drop formulation” as instantly recited.
While Rescigno does not explicitly teach using the supernatant at a 1:4 dilution as recited in instant claim 12, the dilution used in the composition of Rescigno would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of conditioned supernatant in the assay because the amount of supernatant in the assay is an art-recognized, result-effective variable known to affect the response of the treated subject to the supernatant, which would have been optimized in the art to provide the desired level of response.
Therefore, claims 1-4, 6-8, 11-12, and 18-19 are rendered obvious by Rescigno in view of Budelli and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, 11-12, and 18-19 are newly provisionally rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16-18, and 20 of copending Application No. 16/965471 (reference application). 

L. paracasei CNCM I-5220 in saline and includes all of the limitations of instant claims 1-4, 6-8, 11-12, and 18-19. The fermented supernatant in saline would meet the limitations of a “saline solution suitable for an eye drop formulation” as recited in instant claim 1. Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘471 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-8, 11-12, and 18-19 are newly provisionally rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 18 of copending Application No. 16/965469 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘469 recite a composition that comprises a fermented supernatant of L. paracasei CNCM I-5220 and includes all of the limitations of instant claims 1-4, 6-8, 11-12, and 18-19. The Examiner notes that the fermented supernatant of ‘469 includes compounds that can be interpreted as “therapeutic agents” and may be interpreted as an “eye-drop formulation”. The fermented supernatant in saline (cf. ‘469 claim 5) would meet the limitations of a “saline solution suitable for an prima facie obvious in light of the claims of ‘469. Therefore, the instant claims are ‘anticipated’ or ‘rendered obvious’ by the cited claims of ‘469 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 101. While the previous rejection has been withdrawn, rendering Applicant’s arguments moot, the Examiner does wish to address certain points of Applicant’s arguments that could apply to the new rejection presented above.

Applicant states that the fermentation supernatant of L. casei or paracasei species is not known to exist in any kind of sodium chloride solution, including saline, in a way that is suitable for use in an eye drop formulation. Applicant states that it had not been previously appreciated that applying the supernatant to corneal epithelial cells had the advantages that were discovered by the present inventors. Applicant states that removing the bacteria renders the saline solution safe for treating eye conditions (remarks, page 7). These arguments have been fully considered but have not been found persuasive.

Regarding Applicant’s statement that that it had not been previously appreciated that applying the supernatant to corneal epithelial cells had the advantages that were discovered by the present inventors, the Examiner notes that Applicant has not shown that every possible embodiment encompassed within the full breadth of claim 1 would be capable of demonstrating any advantages. The data shown in the instant specification concern a highly specific supernatant produced by culturing a specific number of L. paracasei CNCM I-5220 cells in a specific culture medium for a particular length of time, whereas the claims in light of Applicant’s elected species of bacteria are drawn to any fermentation supernatant produced by culturing any number of L. paracasei CNCM I-5220 cells in any aqueous medium for any time.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/17/2022